 



Exhibit 10.19
EMPLOYMENT AGREEMENT
          This Employment Agreement, dated as of November 16, 2004, and as
amended October 30, 2007, (the “Agreement”) is made by and between USA Mobility,
Inc., a Delaware corporation, (the “Company”) and Vincent D. Kelly (the
“Executive”).
          WHEREAS, in connection with the transactions contemplated by the
Agreement and Plan of Merger by and among Wizards-Patriots Holdings, Inc.,
Metrocall Holdings, Inc., Wizards Acquiring Sub, Inc., Arch Wireless, Inc. and
Patriots Acquiring Sub, Inc. dated as of March 29, 2004, as amended (the “Merger
Agreement”) the Company desires to employ the Executive and the Executive
desires to be employed by the Company.
          NOW, THEREFORE, in consideration of the foregoing and the covenants
and agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.   Employment. The Company shall employ the Executive as the Chief Executive
Officer and President of the Company based upon the terms and conditions set
forth in this Agreement, for the period of time specified in Section 3. In such
positions, the Executive shall report directly and exclusively to the Board of
Directors of the Company (the “Board”).   2.   Duties and Authority. During the
term of this Agreement, as the Chief Executive Officer and President of the
Company, under the direction and subject to the control of the Board (which
direction shall be such as is customarily exercised over a chief executive
officer of a public company), the Executive shall be responsible for the
business, affairs, properties and operations of the Company, and shall have
general executive charge, management and control of the Company, with all such
powers and authority with respect to such business, affairs, properties, and
operations as may be reasonably incident to such duties and responsibilities,
and shall perform such other duties for the Company as the Board may determine
from time to time. The Executive shall devote the Executive’s reasonable best
efforts and full business time, energies and talents to the performance of the
Executive’s duties and the advancement of the business and affairs of the
Company.   3.   Term. The term of this Agreement and the period of employment of
the Executive by the Company hereunder (the “Agreement Term”) shall commence on
the Effective Time (as defined in the Merger Agreement) (the “Effective Date”)
and shall end on a date three (3) years from the Effective Date (the “Third
Anniversary”), unless earlier terminated pursuant to Section 7 herein; provided
that the Agreement Term shall be automatically extended for additional one
(1) year periods on each anniversary of the Third Anniversary, unless and until
either party provides non-renewal Notice to the other party not less than ninety
(90) days before such anniversary date that such party is terminating this
Agreement, which termination shall be effective as of the end of such initial
Agreement Term or extended term, as the case may be (the “Expiration Date”), or
until sooner terminated as hereinafter set forth.

 



--------------------------------------------------------------------------------



 



4.   Compensation and Expenses.   (a)   Base Salary. In consideration for the
Executive’s services and subject to the terms and conditions of this Agreement,
the Company shall pay to the Executive an annual base salary (the “Base Salary”)
equal to Six Hundred Thousand Dollars ($600,000), commencing as of the Effective
Date. The Base Salary shall be payable biweekly or in such other installments as
shall be consistent with the Company’s payroll procedures. The Company shall
deduct and withhold all necessary social security and withholding taxes and any
other similar sums required by law or authorized by the Executive with respect
to the payment of the Base Salary. The Board shall review the Base Salary
annually before December 31 and may, in its discretion, increase, but not
decrease, his Base Salary in any renewal, extension or replacement of this
Agreement. The Board shall also review the appropriateness of creating
additional forms of nonqualified executive compensation to cover the Executive.
  (b)   Annual Bonus. With respect to the remainder of 2004, the Executive shall
be entitled to a minimum bonus payment of $530,000, payable in February 2005;
provided that Metrocall Holdings, Inc. achieves certain targets for free cash
flow on a standalone basis set by the Compensation Committee of the Board of
Directors Metrocall Holdings, Inc. in November 2003 (as set forth on Exhibit A
attached hereto). For years after 2004, the Executive shall be eligible for an
annual bonus equal to a maximum of 200% of Base Salary based on achievement of
certain bonus targets set by the Board or a committee thereof (the “Annual
Bonus”); provided that the Executive is employed by the Company on December 31
of each calendar year. Such Annual Bonus shall be paid between January 1 and
March 15 of the next following year.   (c)   Benefits. To the maximum extent
permitted by applicable state and federal law, the Executive shall be eligible,
at no cost to the Executive, to participate in all of the Company’s benefit
plans, including fringe benefits available to the Company’s senior executives,
as such plans or programs are in effect from time to time, and use of an
automobile.   (d)   Holidays and Vacation. The Executive shall be entitled to
(i) time off for all public holidays observed by the Company and (ii) vacation
days in accordance with the applicable policies for the Company’s senior
executives as in effect from time to time.   (e)   Reimbursement of Expenses.
The Company shall reimburse the Executive for all reasonable expenses the
Executive incurs in accordance with the reasonable policies and procedures
adopted from time to time by the Company.   5.   Confidential Information.   (a)
  “Confidential Information” means any and all Company and Company subsidiary
proprietary information, technical data, patent applications, inventions or
discoveries (whether patentable or not), know-how and trade secrets, as well as
operating, design and manufacturing procedures disclosed to the Executive,
including before the date of this Agreement. “Confidential Information” further
means, without limitation, research,

2



--------------------------------------------------------------------------------



 



    product development activities, processes, products, specifications,
designs, diagrams, illustrations, programs, concepts, ideas, marketing plans,
proposals, financial information, confidential reports, communications and
customer lists and data, as well as the nature and results of the Company’s and
its subsidiaries’ research and development activities, and all other materials
and information related to the business or activities of the Company and its
subsidiaries that are not generally known to the public; provided, however, that
the term “Confidential Information” excludes information that (i) is or becomes
generally available to the public other than through acts by the Executive in
violation of this Agreement, (ii) was legally within the Executive’s possession
prior to disclosure to the Executive by or on behalf of the Company or its
predecessor, which prior possession can be evidenced by the Executive’s written
records in existence prior to the effective date of any Prior Employment
Document, or (iii) becomes available to the Executive on a non-confidential
basis from a source other than the Company or a subsidiary or predecessor of the
Company, provided that such source is not bound by a confidentiality agreement
with the Company or any of its subsidiaries, or by any other contractual, legal
or fiduciary obligation of confidentiality to the Company or any of its
subsidiaries, or any other party with respect to such information.   (b)  
Except as may be required by the lawful order of a court or agency of competent
jurisdiction, the Executive covenants and agrees that, during the Agreement Term
and at all times thereafter, the Executive will keep secret and confidential all
Confidential Information, and will not at any time, without the prior written
consent of the Board or a person authorized by the Board, publish or disclose
any Confidential Information, either directly or indirectly, to any third party,
use for the Executive’s own benefit or advantage, or make available for others
to use (except to third parties in connection with possible transactions or
business with the Company).   (c)   To the extent that any court or agency seeks
to have the Executive disclose Confidential Information, the Executive shall
promptly inform the Company, and shall take all reasonable steps necessary to
prevent disclosure of any Confidential Information until the Company has been
informed of such requested disclosure, and the Company has an opportunity to
respond to such court or agency. To the extent that the Executive obtains
information on behalf of the Company or any of its subsidiaries that may be
subject to attorney-client privilege as to the Company’s attorneys, the
Executive shall take reasonable steps necessary to maintain the confidentiality
of such information and to preserve such privilege.   (d)   The Executive
acknowledges that the restrictions contained in Section 5(b) and 5(c) are
reasonable and necessary, in view of the nature of the Company’s business, in
order to protect the legitimate interests of the Company, and that any violation
thereof would result in irreparable injury to the Company. Therefore, the
Executive agrees that in the event of a breach or threatened breach by the
Executive of the provisions of Section 5(b) and (c), the Company shall be
entitled to obtain from any court of competent jurisdiction, preliminary or
permanent injunctive relief restraining the Executive from disclosing or using
any such Confidential Information. The Executive also acknowledges that nothing
in this Section 5 shall be construed as limiting the Executive’s duty of loyalty
to the Company, or any other duty he may otherwise have to the Company, while he
is employed by the Company.

3



--------------------------------------------------------------------------------



 



6.   Covenant Not to Compete. The Executive agrees that, through his position as
Chief Executive Officer and President of the Company and the various other
positions with the Company that he has held from time to time, the Executive has
established and will continue to establish valuable and recognized expertise in
the paging business and has had and will have access to the Company’s
Confidential Information. The Executive hereby enters into a covenant
restricting the Executive from soliciting employees of the Company and its
subsidiaries and from competing against the Company upon the terms and
conditions described below:   (a)   During the Executive’s employment and for a
period of two (2) years after the Date of Termination for any reason, the
Executive shall not:

  (i)   induce or attempt to induce any employees of the Company or those of any
of its subsidiaries to terminate their employment, or refrain from renewing or
extending such employment, with the Company or such subsidiary in order to
become an director, officer, employee, consultant or independent contractor to
or for any other individual or entity other than the Company or its
subsidiaries;     (ii)   at any time and in any state or other jurisdiction in
the United States in which the Company is engaged in business or has developed
plans to engage in business: (1) engage or be a part of any Person (including as
a director, consultant, employee, agent, or representative), or have any direct
or indirect financial interest (whether as a partner, shareholder, or owner) in
any Person that engages in the business of owning and operating narrowband
one-way paging and wireless messaging networks, voice mail services or data
transmitting services (the “Business”); or (2) participate as an employee or
officer in any enterprise in which the Executive’s responsibility relates to the
Business;     (iii)   directly or indirectly own an equity interest in any
Competitor (other than ownership of 1% or less of the outstanding stock of any
corporation listed on a national stock exchange or included in the NASDAQ
System). The term “Competitor” means any Person a portion of the business of
which (and during any period in which it intends to enter into business
activities that would be) is materially competitive in any way with the Business
of the Company; or     (iv)   solicit or cause or encourage any person to
solicit any Business in competition with the Company or a subsidiary from any
Person who is a client of the Company or of a subsidiary during the Executive’s
employment hereunder.

(b)   The Executive agrees that the restrictions set forth in this Section 6 are
reasonable, proper, and necessitated by legitimate business interests of the
Company and do not constitute an unlawful or unreasonable restraint upon the
Executive’ ability to earn a livelihood. The parties agree that in the event any
of the restrictions in this Agreement, interpreted in accordance with the
Agreement as a whole, are found to be unreasonable a court of competent
jurisdiction, such court shall determine the limits allowable by law and shall
enforce the same. The parties further agree that nothing in this Section 6 shall
be construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty he may otherwise have to the Company, while he is employed by the
Company.

4



--------------------------------------------------------------------------------



 



(c)   The Executive further acknowledges that it may be impossible to assess the
monetary damages incurred by the Executive’s violation of this Agreement, and
that violation of this Agreement will cause irreparable injury to the Company.
Accordingly, the Executive agrees that the Company will be entitled, in addition
to all other rights and remedies that may be available, to an injunction
enjoining and restraining the Executive and any other involved party from
committing a violation of this Agreement.   7.   Termination. Notwithstanding
any other provision of this Agreement, this Agreement shall terminate upon the
death of the Executive, or it may be terminated with thirty (30) days’ written
notice as follows:   (a)   The Company may terminate this Agreement:

  (i)   at any time if the Executive is Disabled (as defined below) for a period
of six (6) months or more;     (ii)   at any time with “Cause.” For purposes of
this Agreement. “Cause” means (A) dishonesty of a material nature that relates
to the performance of services under this Agreement; (B) criminal conduct (other
than minor infractions and traffic violations) that relates to the performance
of services under this Agreement, (C) the Executive’s willfully breaching or
failing to perform his duties as described in Section 2 hereof (other than any
such failure resulting from the Executive’s being Disabled), within a reasonable
period of time after a written demand for substantial performance is delivered
to the Executive by the Board, which demand specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
his duties; or (D) the willful engaging by the Executive in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.
No act or failure to act on the Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that such action or omission was in the best interests
of the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to the Executive a certificate of a resolution duly adopted by the
affirmative vote of not less than seventy-five percent (75%) of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, the Executive has engaged
in the conduct set forth in this paragraph and specifying the particulars
thereof in detail; or     (iii)   at any time without Cause upon Notice from the
Company to the Executive, which Notice shall be effective immediately or such
later time as is specified in such Notice.

5



--------------------------------------------------------------------------------



 



(b)   The Executive may terminate this Agreement at any time upon sixty
(60) days’ Notice to the Company.   (c)   At any time by the mutual agreement of
the parties. Any termination of the Executive’s employment by mutual agreement
of the parties shall be memorialized by written agreement signed by the
Executive and duly-appointed officers of the Company.   (d)   Any purported
termination of the Executive’s employment by the Company or by the Executive
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 11. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the Date of Termination
(which shall not be earlier than the date on which such Notice is sent), the
specific provision of this Agreement relied upon and that shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment. The “Date of Termination” means the
last day the Executive is employed by the Company hereunder (including any
successor to the Company as determined in accordance with Section 14). If the
Executive becomes employed by the entity into which the Company is merged, or
the purchaser of substantially all of the assets of the Company, or a successor
to such entity or purchaser, the Executive shall not be treated as having
terminated employment for purposes of this Agreement until such time as the
Executive terminates employment with the successor (including, without
limitation, the merged entity or purchaser).   8.   Compensation Upon
Termination.   (a)   Death. If the Executive’s employment is terminated by the
Executive’s death, the Company shall pay to the Executive’s estate, or as may be
directed by the legal representatives to such estate, (i) the Executive’s Base
Salary in effect on the date immediately prior to the Executive’s death, through
the Executive’s date of death; (ii) all other unpaid amounts, if any, to which
the Executive is entitled as of the date of the Executive’s death, under any
Company fringe benefit or incentive compensation plan or program, at the time
such payments would otherwise ordinarily be due; and (iii) the Executive’s full
Base Salary that would have been payable to the Executive from the Executive’s
date of death through the Expiration Date, in a lump sum within forty-five
(45) days after his death.   (b)   Disability. Following the use of all sick
days to which the Executive is entitled under the policies applicable to the
Company’s senior executives, while he is Disabled until the Date of Termination,
the Company shall, in lieu of payment of his Base Salary, (i) pay the Executive
a disability benefit equal to 50% of the Base Salary that he would otherwise be
entitled to receive for the period in which he is Disabled; (ii) all other
unpaid amounts, if any, to which the Executive is entitled as of the Executive’s
date of disability, under any Company fringe benefit or incentive compensation
plan or program,

6



--------------------------------------------------------------------------------



 



    at the time such payments are due; and (iii) the Executive’s full Base
Salary that would have been payable to the Executive from the Executive’s Date
of Termination through the Expiration Date, in a lump sum within forty-five
(45) days after such Date of Termination; provided, however, that any payments
made to the Executive during the Disability Period shall be reduced by any
amounts paid or payable to the Executive under any Company disability benefit
plans. Subject to the terms of this Agreement, the Executive shall not be
required to perform services under this Agreement during any period that he is
Disabled. The Executive shall be considered Disabled during any period in which
he has an illness, or a physical or mental disability, or similar incapacity,
that renders him incapable, after reasonable accommodation, of performing his
duties under this Agreement. In the event of a dispute as to whether the
Executive is Disabled, the Company may refer the same to a licensed practicing
physician of the Company’s choice, and the Executive agrees to submit to such
tests and examinations as such physician shall deem appropriate. During the
period in which the Executive is Disabled, the Company may appoint a temporary
replacement to assume the Executive’s responsibilities.   (c)   For Cause. If
the Company terminates the Executive’s employment for Cause, the Company shall
pay the Executive’s Base Salary in effect on the date immediately prior to such
termination, through the date specified in the Notice of Termination and the
Company shall have no further obligations to the Executive under this Agreement.
  (d)   Voluntary. If the Executive terminates his employment for other than
Good Reason, the Company shall pay the Executive the Executive’s Base Salary in
effect on the date immediately prior to such termination, through the date
specified in the Notice of Termination. The Company shall have no further
obligations to the Executive under this Agreement.       “Good Reason” means the
occurrence, without the Executive’s express written consent, of any of the
following circumstances:

  (i)   the Company’s failure to perform or observe any of the material terms or
provisions of this Agreement and the continued failure of the Company to cure
such default within fifteen (15) days after the Executive gives a written demand
for performance to the Company, which demand shall describe specifically the
nature of such alleged failure to perform or observe such material terms or
provisions;     (ii)   the assignment to the Executive of any duties
inconsistent with, or any substantial diminution in, such Executive’s status or
responsibilities as in effect on the date hereof, including imposition of travel
obligations that are materially greater than is reasonably required by the
Company’s business;     (iii)   a reduction in the Executive’s Base Salary as in
effect on the date hereof, as that amount may be increased from time to time; or
(II) the failure to pay a bonus award to which the Executive is otherwise
entitled, at the time such bonuses are usually paid;

7



--------------------------------------------------------------------------------



 



  (iv)   a change in the principal place of the Executive’s employment, as in
effect on the date hereof or as in effect after any subsequent change to which
the Executive consented in writing, to a location more than thirty-five
(35) miles distant from the location of such principal place;     (v)   the
Company’s failure to continue in effect any incentive compensation plan or stock
option plan in which the Executive participates, unless the Company has provided
an equivalent alternative compensation arrangement (embodied in an ongoing
substitute or alternative plan) to the Executive, or (II) the Company’s failure
to continue the Executive’s participation in any such incentive or stock option
plan on substantially the same basis, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants;     (vi)   the Company’s violation of any applicable criminal law
not due to the Executive’s gross negligence or willful misconduct;     (vii)  
(vii) the failure of the Company or any successor to obtain a satisfactory
written agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 14 below; or     (viii)   any purported
termination of the Executive’s employment that is not effected pursuant to a
Notice of Termination satisfying the requirements of Sections 7(a)(ii) or 7(d),
as applicable. For purposes of this Agreement, no such purported termination
shall be effective except as constituting Good Reason.

          The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstances constituting Good
Reason hereunder.

(e)   Other. If the Company terminates the Executive’s employment other than for
Cause or Disability or if the Executive terminates employment with the Company
for Good Reason, the Company shall pay the Executive:

  (i)   the Executive’s Base Salary through the date specified in the Notice of
Termination within ten (10) business days after such date and all other unpaid
amounts, if any, to which the Executive is entitled as of the date specified in
the Notice of Termination under any Company fringe benefit or incentive
compensation plan or program, at the time such payments are due;     (ii)   an
amount equal to the product of (a) the greater of (x) two or (y) the number of
years (and fraction thereof) remaining in the Term as of the date specified in
the Notice of Termination, times (b) the full Base Salary then in effect within
forty-five (45) days after such date specified in the Notice of Termination;    
(iii)   an amount equal to the Annual Bonus paid or payable to the Executive
with respect to the annual period prior to the year in which the termination of
the Executive’s employment occurs;

8



--------------------------------------------------------------------------------



 



  (iv)   reimbursement of the cost of continuation coverage of group health
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the duration of the applicable period to the extent Executive
elects such continuation coverage and is eligible and subject to the terms of
the plan and the law; and     (v)   full vesting of any equity compensation and
the lapse of all restrictions with respect to any restricted stock granted to
the Executive.     (vi)   Gross-Up Payments. If any payment or the value of any
benefit received or to be received by the Executive in connection with the
Executive’s termination or contingent upon a Change of Control of the Company
(whether received or to be received pursuant to the terms of this Agreement (the
“Agreement Payments”) or of any other plan, arrangement, or agreement of the
Company, its successors, any person whose actions result in a Change of Control
of the Company, or any person affiliated with any of them (or which, as a result
of the completion of the transactions causing a Change of Control, will become
affiliated with any of them (“Other Payments” and, together with the Agreement
Payments, the “Payments”)) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Tax Code”)
or any comparable federal, state, or local excise tax (such excise tax, together
with any interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), as determined as provided below, the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
the Executive retains, after deduction of the Excise Tax on Agreement Payments
and Other Payments and any federal, state, and local income tax and Excise Tax
upon the payment provided for by Section 8 hereof, and any interest, penalties,
or additions to tax payable by the Executive with respect thereto shall be equal
to the total present value of the Agreement Payments and Other Payments at the
time such Payments are to be made. The intent of the parties is that the Company
shall be solely responsible for and shall pay, any Excise Tax on any Payments
and Gross-Up Payment and any income and employment taxes (including, without
limitation, penalties and interest) imposed on any Gross-Up Payments as well as
any loss of deduction caused by the Gross-Up Payment.

  (2)   All determinations required to be made under this Section 8(e)(vi),
including, without limitation, whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determinations, shall be made by tax counsel (either a law firm
or a nationally recognized public accounting firm) selected by the Company and
reasonable acceptable to the Executive (“Tax Counsel”). The Company shall cause
the Tax Counsel to provide detailed supporting calculations to the Company and
the Executive within fifteen (15) business days after notice is given by the
Executive to the Company that any or all of the Payments have occurred, or such
earlier time as is requested by the Company. Within two (2) business days after
such notice is given to the Company, the Company shall instruct the Tax

9



--------------------------------------------------------------------------------



 



      Counsel to timely provide the data required by this Section 8(e)(vi) to
the Executive. The Company shall pay all fees and expenses of the Tax Counsel.
The Company shall pay any Excise Tax determined pursuant to this Section
8(e)(vi) to the Internal Revenue Service (the “IRS”) and/or other appropriate
taxing authority on behalf of the Executive within five (5) days after receipt
of the Tax Counsel’s determination. If the Tax Counsel determines that there is
substantial authority (within the meaning of Section 6662 of the Tax Code) that
no Excise Tax is payable by the Executive, the Tax Counsel shall furnish the
Executive with a written opinion that the failure to disclose or report the
Excise Tax on the Executive’s federal income tax return will not constitute a
substantial understatement of tax or be reasonably likely to result in the
imposition of a negligence or similar penalty. Any determination by the Tax
Counsel shall be binding upon the Company and the Executive in the absence of
material mathematical or legal error. As a result of the uncertainty in the
application of Section 4999 of the Tax Code at the time of the initial
determination by the Tax Counsel hereunder, it is possible that the Company will
not have made Gross-Up payments that should have been made or that it will have
made Gross-Up Payments that should not have been made, in each case, consistent
with the calculations required to be made hereunder. If the Company exhausts its
remedies pursuant to Section 8(e)(vi)(3) below and the Executive is thereafter
required to pay an Excise Tax, the Tax Counsel shall determine the amount of
underpayment of Excise Taxes that has occurred and the Company shall promptly
pay any such underpayment to the IRS or other appropriate taxing authority on
the Executive’s behalf or, if the Executive has previously paid such
underpayment, to the Executive. Such payment shall in all events be paid within
ninety (90) days after the Tax Counsel determines that a payment is required. If
the Tax Counsel determines that an overpayment of Gross-Up payments has
occurred, any such overpayment shall be treated for all purposes as a loan to
the Executive with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Tax Code, due and payable within ninety (90) days
after written demand to the Executive by the Company; provided, however, that
the Executive shall have no duty or obligation whatsoever to repay such loan if
the Executive’s receipt of the overpayment, or any portion thereof, is
includible in the Executive’s income and the Executive’s repayment of the same
is not deductible by the Executive for federal and state income tax purposes.  
  (3)   The Executive shall notify the Company, in writing of any claim by the
IRS or state or local taxing authority, that, if successful, would result in any
Excise Tax or an underpayment of Gross-Up Payments. Such notice shall be given
as soon as practicable but no later than fifteen (15) business days after the
Executive is informed in writing of the claim and shall inform the Company of
the nature of the claim, the administrative or judicial appeal period, and the
date on which any payment of the claim must be paid. The Executive shall not pay
any portion of the claim before

10



--------------------------------------------------------------------------------



 



      the expiration of the thirty (30) day period following the date on which
the Executive gives such notice to the Company (or such shorter period ending on
the date that any amount under the claim is due). If the Company notifies the
Executive in writing before the expiration of such thirty (30) day period that
it desires to contest the claim, the Executive shall:

  (A)   give the Company any information reasonably requested by the Company
relating to the claim;     (B)   take such action in connection with contesting
the claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation concerning the
claim by an attorney selected by the Company who is reasonably acceptable to the
Executive; and     (C)   cooperate with the Company in good faith in order to
effectively contest the claim; provided, however, that the Company shall bear
and pay directly all costs and expenses (including, without limitation,
additional interest and penalties and attorneys’ fees) incurred in such contests
and shall indemnify and hold the Executive harmless, on an after-tax basis, for
any Excise Tax or income tax (including, without limitation, interest and
penalties thereon) imposed as a result of such representation. Without
limitation upon the foregoing provisions of this Section 8(e)(vi)(3)(C), except
as provided below, the Company shall control all proceedings concerning such
contest and, in its sole opinion, may pursue or forgo any and all administrative
appeal, proceedings, hearings and conferences with the taxing authority
pertaining to the claim. At the Company’s written request and upon payment to
the Executive of an amount at least equal to the claim plus any additional
amount necessary to obtain the jurisdiction of the appropriate tribunal and/or
court, the Executive shall pay the same and sue for a refund. The Executive
agrees to prosecute any contest of a claim to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company requests the Executive to pay the claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless on an
after-tax basis, from any Excise Tax or income tax (including, without
limitation, interest and penalties thereon) imposed on such advance or for any
imputed income on such advance. Any extension of the statute of limitations
relating to the assessment of any Excise Tax for the taxable year of the
Executive that is subject of the claim is to be limited solely to the claim.
Furthermore, the Company’s control of the contest shall be limited to the issues
for which a Gross-Up Payment would be payable hereunder. The Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
IRS or any other taxing authority.

11



--------------------------------------------------------------------------------



 



  (4)   If, after the Executive receives an amount the Company advanced pursuant
to Section 8(e)(vi)(3) above, the Executive receives any refund of a claim
and/or any additional amount that was necessary to obtain jurisdiction, the
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the Executive receives an amount the Company advanced pursuant to
Section 8(e)(vi)(3) above, a determination is made that the Executive shall not
be entitled to any refund of the claim, and the Company does not notify the
Executive in writing of its intent to contest such denial or refund of a claim
before the expiration of the thirty (30) days after such determination, then the
portion of such advance attributable to a claim shall be forgiven and shall not
be required to be repaid. The amount of such advance attributable to a claim
shall offset, to the extent thereof, the amount of the underpayment required to
be paid by the Company to the Executive.     (5)   If, after the Company
advances an additional amount necessary to obtain jurisdiction, there is a final
determination made by the taxing authority that the Executive is not entitled to
any refund of such amount, or any portion thereof, then the Executive shall
repay such nonrefundable amount to the Company within thirty (30) days after the
Executive receives notice of such final determination. A final determination
shall occur when the period to contest or otherwise appeal any decision by an
administrative tribunal or court of initial jurisdiction has been waived or the
time for contesting or appealing the same has expired.

      “Change of Control” means the first to occur after the Effective Date of
the following: (i) any Person or group of Persons acting in concert, in a
transaction or a series of transactions, is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally (not including in such securities beneficially owned by such Person
any securities acquired directly from or received through an exchange offer with
the Company); or (ii) there is consummated a merger, consolidation or other
business combination (including an exchange of securities with the security
holder’s of a corporation that is a constituent in such business combination) of
the Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a merger, consolidation or business combination which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or business combination continuing to
represent at least a majority of the combined voting power of the securities
having the right to vote for the

12



--------------------------------------------------------------------------------



 



      election of directors generally of the Company or the surviving entity or
any parent thereof outstanding immediately after such merger, consolidation or
business combination (either by remaining outstanding or by being converted into
or exchanged for voting securities of the surviving entity or parent thereof) or
(iii) there is consummated an agreement for the sale, lease or other disposition
by the Company of all or substantially all of the Company’s assets, other than a
sale, lease or other disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least a majority of the combined voting
power of the outstanding securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.     (vii)   Notwithstanding the foregoing, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the stock (entitled to vote for directors)
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

(f)   Six-Month Delay For Key Employees. Notwithstanding anything in this
Agreement to the contrary, if the Executive is a key employee of a publicly
traded corporation under section 409A at the time of his separation from service
and if payment of any amount under this Agreement is required to be delayed for
a period of six months after separation from service pursuant to section 409A,
payment of such amount shall be delayed as required by section 409A, and the
accumulated postponed amount shall be paid in a lump sum payment within 10 days
after the end of the six-month period. A “key employee” shall mean an employee
who, at any time during the 12-month period ending on the identification date,
is a “specified employee” under section 409A of the Internal Revenue Code, as
determined by the Board. The determination of key employees, including the
number and identity of persons considered key employees and the identification
date, shall be made by the Board in accordance with the provisions of Sections
416(i) and 409A and the regulations issued thereunder.   (g)   Mitigation. The
Executive shall not be required to mitigate amounts payable pursuant to this
section by seeking other employment or otherwise.   9.   Effect of Termination.
If the Executive (a) is a member of the Board or that of any of the Company’s
subsidiaries or, or (b) holds any other position with the Company and the
Company’s subsidiaries on the Date of Termination, the Executive shall resign
from all such positions as of such date.   10.   Termination of Other
Agreements. By their execution of this Agreement, each of the Company and the
Executive confirm the termination, as of the Effective Date of all rights and
obligations that each of the parties may have had under (a) the Restated
Employment Agreement between the Executive and Metrocall Holdings, Inc. and
Metrocall Inc., dated as of February 5, 2003, as amended on March 29, 2004 and
(b) any other employment, consulting, non-competition, bonus or other
compensatory plan, program, arrangement or contract relating to the employment
of the Executive, written or oral, between the Executive and the Company, the
Company’s predecessor or any person affiliated with the Company or its
predecessor entered into prior to the Effective Date (together, the “Prior
Employment Documents”).

13



--------------------------------------------------------------------------------



 



11.   Notices. All notices, demands, requests, or other communications required
or permitted to be given or made hereunder (collectively, “Notice”) shall be in
writing and shall be delivered, telecopied, or mailed by first class registered
or certified mail, postage prepaid, addressed as follows:   (a)   if to the
Company:

USA Mobility, Inc.
6677 Richmond Highway
Alexandria, Virginia 22306
Telecopier: (703) 768-9625
with a copy (which shall not constitute notice) to:

14



--------------------------------------------------------------------------------



 



Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telecopier: (212) 593-5955
Attention: Jeffrey S. Sabin, Esq.

(b)   if to the Executive:

Vincent D. Kelly
11807 Chapel Road
Clifton, VA 20124

    or to such other address as may be designated by either party in a notice to
the other. Each notice, demand, request, or other communication that shall be
given or made in the manner described above shall be deemed sufficiently given
or made for all purposes three (3) days after it is deposited in the U.S. mail,
postage prepaid, or at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.   12.   Severability.
The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect. The
parties agree that in the event any of the provisions in this Agreement,
interpreted in accordance with the Agreement as a whole, are found to be
unenforceable by a court of competent jurisdiction, such court shall determine
the limits allowable by law and shall enforce the same.   13.   Survival. It is
the express intention and agreement of the parties that the provisions of
Section 5 shall survive the termination of this Agreement, and that the
provisions of Section 6 shall survive for two (2) years following the
termination of this Agreement.   14.   Assignment: Successors. The rights and
obligations of the parties to this Agreement shall not be assignable, except
that the rights and obligations of the Company hereunder shall be assignable in
connection with any subsequent merger, consolidation, sale of substantially all
of the assets of the Company, or similar reorganization of a successor. The
Company will require any successor (whether direct or in direct, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company is required
to perform it. Failure of the Company to obtain such assumption and agreement
before the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company as
provided in Section 8(e) herein.   15.   Binding Effect. Subject to any
provisions restricting assignment, this Agreement shall be binding upon the
parties and shall inure to the benefit of the parties and their respective
heirs, devisees, executors, administrators, legal representatives, successors,
and assigns.

15



--------------------------------------------------------------------------------



 



16.   Amendment Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by all parties. Neither the
waiver by any of the parties of a breach of or a default under any of the
provisions of this Agreement, nor the failure of either of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights, or privileges.   17.   Headings. Section
headings contained in this Agreement are inserted for convenience of reference
only, shall not be deemed to be a part of this Agreement for any purpose, and
shall not in any way define or affect the meaning, construction, or scope of any
of the provisions of this Agreement.   18.   Governing Law. This Agreement, the
rights and obligations of the parties, and any claims or disputes arising from
this Agreement, shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia (but not including the choice of law rules
thereof).   19.   Entire Agreement. This Employment Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto,
including, but not limited to, the Prior Employment Documents.   20.  
Indemnification. In consideration of this Agreement, the Executive hereby waives
any and all rights under and releases, and indemnifies and holds the Company
(and its officers, directors, employees and agents) and its successors and
assigns, harmless from any damage, loss, liability, judgment, fine, penalty,
assessment, settlement, cost, or expense including, without limitation,
reasonable expenses of investigation, reasonable attorneys’ fees and other
reasonable legal costs and expenses incident to any of the foregoing or to the
enforcement of this Section 20, whether or not suit is brought or, if brought,
whether or not such suit is successful, in whole or in part arising out of or
relating to any and all employment, consulting, non-competition, bonus, or other
compensatory plan, program, arrangement, or contract relating to the employment
of the Executive, written or oral, between the Executive and the Company or any
person affiliated with the Company entered into prior to the Effective Date,
including, without limitation, the Prior Employment Documents.   21.  
Arbitration. Either party may designate in writing to the other (in which case
this Section 21 shall have effect but not otherwise) that any dispute that may
arise directly or indirectly in connection with this Agreement, the Executive’s
employment, or the termination of the Executive’s employment, whether arising in
contract, statute, tort, fraud, misrepresentation, or other legal theory, shall
be determined solely by arbitration in Washington, D.C. under the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA”). The only legal claims between the Executive, on the one
hand, and the Company or any subsidiary, on the other, that would not be
included in this Agreement to arbitrate are claims by the Executive for workers’
compensation or unemployment compensation benefits, claims

16



--------------------------------------------------------------------------------



 



    for benefits under a Company or subsidiary benefit plan if the plan does not
provide for arbitration of such disputes, and claims by the Executive that seek
judicial relief in the form of specific performance of the right to be paid
until the termination date during the pendency of any dispute or controversy
arising under Section 7 (a)(ii). If this Section 21 is in effect, any claim with
respect to this Agreement, the Executive’s employment, or the termination of the
Executive’s employment must be established by a preponderance of the evidence
submitted to the impartial arbitrator. A single arbitrator shall conduct any
arbitration. The arbitrator shall have the authority to order a pre-hearing
exchange of information by the parties including, without limitation, production
of requested documents, and examination by deposition of parties and their
authorized agents. If this Section 21 is in effect, the decision of the
arbitrator (i) shall be final and binding, (ii) shall be rendered within ninety
(90) days after the impanelment of the arbitrator, and (iii) shall be kept
confidential by the parties to such arbitration. The arbitration award may be
enforced in any court of competent jurisdiction. The Federal Arbitration Act, 9
U.S.C. §§ 1-15, not state law, shall govern the arbitrability of all claims.  
22.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

          IN WITNESS WHEREOF, the undersigned have duly executed this Agreement,
or have caused this Agreement to be duly executed, on their behalf as of the day
and year first hereinabove written.

                          USA Mobility, Inc.    
 
               
 
      By:   /s/George Z. Moratis
 
   
 
                    Date: November 16, 2004   Its: Senior Vice President and
Treasurer    
 
                        /s/ Vincent D. Kelly                  
 
                    Date: November 16, 2004   Vincent D. Kelly    

17